EXHIBIT 10(G)

 

UNITED STATES OF AMERICA

BEFORE THE

FEDERAL ENERGY REGULATORY COMMISSION

 

Pinnacle West Energy Corporation,    )      Complainant,    )           )     
v.    )    Docket No. EL03-209-000      )      Nevada Power Company,    )     
Respondent.    )      Southern Nevada Water Authority,    )      Complainant,   
)           )      v.    )    Docket No. EL03-213-000      )    (Not
Consolidated) Nevada Power Company,    )      Respondent.    )     

 

SETTLEMENT AGREEMENT

 

This Settlement Agreement (the “Agreement”), dated December 19, 2003, is by and
between Nevada Power Company (“NPC”), Pinnacle West Energy Corporation
(“Pinnacle West”), acting as agent for Pinnacle West Capital Corporation, and
the Southern Nevada Water Authority (“SNWA”). Pinnacle West and SNWA are
referred-to collectively as the “Customers.”

 

WHEREAS, NPC filed separate transmission service agreements (“TSAs”) under its
Open Access Transmission Tariff (“Tariff”) with six independent power companies
(“the Generators”), including Pinnacle West, at the Federal Energy Regulatory
Commission (“FERC”); and

 

WHEREAS, Pinnacle West’s TSA provides for the transmission of energy from the
Silverhawk generating facility located in Apex, Nevada (“Silverhawk”); and

 



--------------------------------------------------------------------------------

WHEREAS, in order to provide the transmission service provided for under the
Generators’ TSAs and to meet native load needs it is necessary for NPC to
construct a 3000 MW transmission project known as the “Centennial Project;” and

 

WHEREAS, NPC and the Generators entered into a settlement agreement in Docket
Nos. ER01-2754-002, ER01-2755-002, ER01-2758-002, and ER01-2759-002 that
established the amount of security each party would provide for the Centennial
Project, and established the Generators’ rollover rights; and

 

WHEREAS, subsequent to this settlement, Pinnacle West assigned 150 MW of
capacity of its TSA to SNWA, which entered into a separate TSA with NPC
applicable to this capacity; and

 

WHEREAS, Pinnacle West and SNWA have requested an extension of time in which to
commence service under their TSAs under Section 17.7 of the Tariff; and

 

WHEREAS, NPC has declined to grant the extensions without compensation for the
costs incurred related to the Centennial Project as a consequence of the
extensions; and

 

WHEREAS, Pinnacle West filed a complaint in Docket No. EL03-209-000 and SNWA
filed a complaint in Docket No. EL03-213-000 (collectively, the “Complaints”)
requesting that they be permitted to extend the commencement of service under
their TSAs; and

 

WHEREAS, NPC and Sierra Pacific Power Company (“Sierra”) filed an amendment to
Section 17.7 of the Tariff in Docket No. ER03-1236-000 regarding the amount of
compensation required to extend the commencement of service over newly
constructed facilities (the “OATT Amendment Proceeding”); and

 

WHEREAS, NPC and Sierra filed in Docket No. ER03-1328-000 for a general
transmission rate increase applicable to the Zone B (NPC) transmission rates;
and

 

WHEREAS, the Parties have negotiated a resolution of the Complaints;

 

NOW THEREFORE, the Parties agree as follows:

 

1. Definitions

 

Capitalized Terms shall have the meanings provided elsewhere in this Agreement
or in the Tariff.

 

2



--------------------------------------------------------------------------------

2. Amendment to Pinnacle West and SNWA TSAs

 

Included with the filing of this Agreement are amended TSAs for each of Pinnacle
West and SNWA (the “Amended TSAs”). NPC shall request that the Commission accept
the TSAs under Section 205 of the Federal Power Act as a part of the Settlement,
and that the Amended TSAs be given an effective date of July 31, 2003. Pinnacle
West and SNWA shall support this request. The amendments to the TSAs shall
provide for the following changes:

 

  a. Commencement and Termination Dates

 

The TSA Commencement Dates shall be revised to May 1, 2004, and the Termination
Dates shall be revised to April 30, 2009. Pinnacle West and SNWA shall retain
their full rollover rights and queue position.

 

  b. Extensions

 

The TSAs will be revised to provide that no further extensions of the
commencement of service under Section 17.7, or any other provision of the
Tariff, will be permitted either before or after service commences.

 

  c. Payment for Extensions

 

The TSAs will be revised to provide for monthly payments for the extensions of
service (“Extension Payments”). These Extension Payments shall
be:  $138,061/month for Pinnacle West and $46,022/month for SNWA, and shall be
made for each month from August 2003 through April 2004. NPC shall invoice
Pinnacle West and SNWA for the Extension Payments on a monthly basis based on
the billing provisions set out in the Tariff. Pinnacle West and SNWA shall not
be obligated to make any other payment to NPC for their extensions,
notwithstanding the currently effective provisions of Section 17.7, any
amendments thereto or any other provision of the Tariff.

 

  d. Transmission Credits For the Extension Period

 

  (i) The TSAs will be revised to provide that Pinnacle West and SNWA will
receive transmission credits during the extension period that may be applied
against all point-to-point transmission uses by Pinnacle West or SNWA from
January 1, 2004, through April 30, 2004, originating at the Point of Receipt
specified in the TSAs. No credits will be provided for imbalance or other
ancillary services charges or for transmission under a Network Customer’s
existing transmission rights. No credits shall be provided under this settlement
applicable to any transmission service that NPC provides after April 30, 2004.

 

3



--------------------------------------------------------------------------------

  (ii) The amount of the credits shall be as follows:

 

  (A) Pinnacle West shall initially receive 273,750 MW-hours of transmission
service credits and SNWA shall initially receive 91,250 MW-hours of transmission
service credits. These credits shall be reduced as they are used as provided in
Section 2.d.iii below.

 

  (B) After FERC acceptance of this Settlement, NPC will post the availability
of Pinnacle West’s and SNWA’s transmission capacity on its OASIS. Pinnacle
West’s and SNWA’s credits will be increased to the extent that posted capacity
is resold, in such amounts as described in Section 2.d.(iii).

 

  (iii) Transmission service credits for point-to-point transmission uses by
Pinnacle West or SNWA originating at the Point of Receipt specified in the TSAs
will be reduced, and transmission service credits for posted capacity that is
resold shall be increased, as follows:  For an hourly reservation, transmission
service credits shall be equal to 1 hour times the reserved capacity. For a
daily reservation, transmission service credits shall be equal to 24 hours times
the reserved capacity. For weekly reservations, transmission service credits
shall be equal to 168 hours times the reserved capacity. For monthly
reservations, transmission service credits shall be equal to 730 hours times the
reserved capacity.

 

3. Impact on NPC Rate Case in Docket No. ER03-1328-000

 

NPC agrees that, upon approval of the Settlement, it will revise its
transmission rates in its rate filing for Period II in Docket No. ER03-1328-000
to reflect:  (1) the payment of the monthly Extension Payments in January
through April 2004; and (2) the commencement of service under the Pinnacle West
and SNWA TSAs starting May 1, 2004. NPC will also revise its transmission rates
to provide for a further adjustment to its rates commencing in January 2005 to
reflect the fact that Pinnacle West and SNWA will be taking and paying for
service under their TSAs for the full year, and on a going-forward basis
thereafter.

 

4. Withdrawal of Complaints

 

Upon approval of the Settlement, the Complaints shall be deemed to be withdrawn,
and Docket Nos. EL03-209-000 and EL03-213-000 shall be terminated.

 

4



--------------------------------------------------------------------------------

5. Impact of Settlement on OATT Amendment Proceeding

 

a. Impact on Pinnacle West and SNWA

 

Upon approval of the Settlement, the protests and requests for relief of
Pinnacle West, SNWA and their affiliates in the OATT Amendment Proceeding will
be deemed to be withdrawn, but Pinnacle West, SNWA and their affiliates may
retain their status as parties to that proceeding. Pinnacle West, SNWA and their
affiliates will not take any position in the OATT Amendment Proceeding;
provided, however, they may act either individually or in conjunction with NPC
to prevent the terms of this Agreement from being adversely affected by
developments in that proceeding. For purposes of clarity, Pinnacle West, SNWA
and their affiliates will not oppose the amendment to Section 17.7 of the OATT
at issue in the OATT Amendment Proceeding, or any similar amendment to Section
17.7 proposed by NPC and Sierra in the OATT Amendment Proceeding that gives NPC
and Sierra the right to receive adequate compensation for extensions in the
commencement of service over newly constructed facilities; provided that such
amendment does not apply to their TSAs or otherwise alter the provisions of this
Settlement. NPC shall not argue in the OATT Amendment Proceeding that its
proposed amendment to Section 17.7 of the OATT applies to Pinnacle West’s or
SNWA’s TSA, but shall maintain that the terms of this Settlement will govern.

 

  b. Impact on Other Parties

 

Nothing in this Agreement shall impact the right of any party to the OATT
Amendment Proceeding, other than Pinnacle West and SNWA and their affiliates, to
take any position in that proceeding, whether in settlement negotiations or in
litigated proceedings, except that NPC shall be limited in making arguments
regarding the application of any amendment to Section 17.7 of the OATT as
provided in Section 5.a of this Agreement.

 

6. Escrow Account

 

In accordance with Section 7.3 of NPC’s OATT, Pinnacle West and SNWA will
continue paying their monthly charges under their TSAs into the escrow accounts
established for that purpose. Upon approval of the Settlement, funds from the
escrow accounts shall be provided to NPC in an amount equal to the monthly
Extension Payments due up to that date as provided in Section 1 of this
Agreement, plus interest at the rate paid by the escrow agent into the accounts.
All remaining amounts, including both principal and interest, shall be paid to
Pinnacle West and SNWA and the escrow accounts shall be terminated.

 

7. Discussions Privileged; No Precedent

 

The discussions among the Parties that have produced this Agreement have been
conducted with the understanding that all offers of settlement, and any
discussions relating thereto, including this Agreement, are privileged and shall
be without prejudice to the position of

 

5



--------------------------------------------------------------------------------

any of the Parties and are not to be used in any manner in connection with these
or any other proceedings. This Agreement shall not constitute any precedent or
admission that may be applied against any party for any purpose, including any
determination by the Public Utilities Commission of Nevada regarding NPC’s
retail rates, and no Party shall be deemed to have approved, accepted, agreed,
or consented to any fact, concept, theory, principle, or method related to the
justness or reasonableness of any matter, premise or issue in these proceedings.

 

8. Effective Date and Termination. This Agreement shall become effective as of
the date that it is executed by all the Parties. The provisions of this
Agreement are not severable and if the Agreement is not approved in whole by
FERC, the Agreement shall be deemed null and void.

 

9. Support for Expeditious Approval. The Parties agree to act to achieve
expeditious FERC approval of this Agreement. NPC will file this Agreement at
FERC as a settlement within three business days of its execution by all Parties,
and will pursue expeditious consideration thereof.

 

10. Amendments and Modifications

 

This Agreement may only be amended by the agreement in writing of all the
Parties hereto. The standard of review for any modifications not agreed to by
all Parties, including any modifications resulting from the Commission acting
sua sponte, shall be the “public interest” standard under the Mobile Sierra
Doctrine. The standard of review applicable to any future attempts to modify the
terms and conditions of the TSA(s) that would affect or otherwise alter the
substantive terms of this Agreement, if such modification has not been agreed to
by all Parties to this Agreement, shall also be the public interest standard as
set forth in the Mobile-Sierra Doctrine. Moreover, Pinnacle West and SNWA hereby
waive their rights pursuant to Section 206 of the Federal Power Act, and NPC
waives any right it may have pursuant to Section 205 of the Federal Power Act,
to propose modifications to and/or challenge, unilaterally or otherwise, the
provisions of the TSAs resulting from this Agreement, as such are set out in
Section 2 above.

 

The rights of any Party (or non-Party) to this Agreement and the applicable
standard of review with respect to (i) any proposed amendment to the TSA
unrelated to this Settlement or the issue addressed hereunder; and (ii) the
Tariff itself; shall not be altered or otherwise affected by this Settlement.
Further, the Parties acknowledge that the Commission’s rights under Section 206
of the Federal Power Act are not abridged except as indicated herein with
respect to the standard that would be used in such a proceeding.

 

6



--------------------------------------------------------------------------------

11. Counterparts. This Agreement may be executed in counterparts, each one of
which shall be deemed an original.

 

IN WITNESS WHEREOF, the Parties hereby have executed this Agreement as of the
date set forth above.

 

NEVADA POWER COMPANY

     

SOUTHERN NEVADA WATER AUTHORITY

By:

 

 

--------------------------------------------------------------------------------

     

By:

 

 

--------------------------------------------------------------------------------

PINNACLE WEST ENERGY CORPORATION

           

By:

 

 

--------------------------------------------------------------------------------

           

 

7